Case 3:19-cv-01586-MO   Document 16-1   Filed 07/17/19   Page 1 of 14




           EXHIBIT A
                  [Redacted]
         Case 3:19-cv-01586-MO         Document 16-1        Filed 07/17/19      Page 2 of 14




                                 MEN'S PRO BASKETBALL CONTRACT

     THIS IS A CONTRACT made and entered into by and between NIKE USA, INC. ("NIKE") and
KAWHI LEONARD, LLC ("CONSULTANT"). KAWHI LEONARD ("ATHLETE"), for purposes of this
Contract, is under an exclusive employment agreement with CONSULTANT. NIKE desires the use of
ATHLETE's personal services and expertise in the sport of professional basketball and ATHLETE's
endorsement of the NIKE brand and use of NIKE products. CONSULTANT has agreed to authorize the
use of ATHLETE's name and provide ATHLETE's services upon the terms and conditions contained
below. In consideration of the mutual promises, terms and conditions set forth on this "Contract Terms
Sheet" and in the attached NIKE Standard Terms and Conditions (the "Standard Terms") the parties agree
as follows:
A. CONTRACT PERIOD: The Contract term shall be October 1, 2011 to September 30, 2014 (the
       "Contract Period").
B. GRANT OF ENDORSEMENT RIGHTS:




C. USE OF NIKE PRODUCT & PERSONAL SERVICES: C




D. A




E. B




F. R




                                                                             Exhibit A, Page 29
         Case 3:19-cv-01586-MO        Document 16-1        Filed 07/17/19          Page 3 of 14




G. P

H. N




i. AN




IN WITNESS WHEREOF, this Contract has been fully-executed as of the date indicated below.

CONS.UL.T...~~. T ..//-....) NIKE USA, INC.
                     . One Bowerman Drive
 /./'/ -"(signature) ~
       /1 - ,A Yl ~ Beaverton, O.R. .....9.,7./0t:.05 . ,

                                              Vp' Tomm(Kain\
                                             e Presid.êD\ North America Sports Marketing

                                                                   tcSìêG, i/')

                                                         Dated:

ATHLETE's Team: San Antonio Spurs




                                                                                  Exhibit A, Page 30
            Case 3:19-cv-01586-MO                           Document 16-1                   Filed 07/17/19    Page 4 of 14




                                                   NIKE STANDARD TERMS & CONDITIONS
1. ADDITIONAL DEFINITIONS. The terms set forth below in this Paragraph shall be defined for all

     purposes under this Contract as follows:
     (a) "NIKE Group" shall mean NIKE USA, Inc., NIKE Retail Services, Inc. (d/b/a NikeTown), their
               parent company NIKE, Inc., their licensees, distributors, subsidiaries, affiliates and any
              successor companies thereto.

     (b) "



     (c) "




     (d) "NIKE Products" shall mean all "Products" in connection with which, or upon which, the NIKE
              name, the Swoosh Design, the NIKE AIR Design, the Basketball Player Silhouette ("Jumpman")
              Design or any other trademarks or brands (e.g., Sports Specialties, Brand Jordan, SPL.28) now
              or hereafter owned and/or controlled by NIKE appear (collectively, the "NIKE Marks"), singly or
              in any combination.

     (e) "Contract Year" shall mean a 12-month period from October 1 until September 30.

     (f) "

     (g) "


     (h) "

     (i) "


     U) "

     (k) "




                                                                                                             Exhibit A, Page 31
        Case 3:19-cv-01586-MO   Document 16-1   Filed 07/17/19    Page 5 of 14



  (I)



  (m) "




  (n) A


  (0) "




  (p)




  (q) "




  (r)




2. USE OF NIKE PRODUCTS.




                                                                 Exhibit A, Page 32
         Case 3:19-cv-01586-MO            Document 16-1        Filed 07/17/19      Page 6 of 14




3. CONSULTATION. Throughout the Contract Period, CONSULTANT promises and agrees to make
     ATHLETE available to render, and shall upon NIKE's request render, independent consulting and
     other personal services for the purposes of assisting NIKE in the design, development, advertisement,
     marketing and/or sale of NIKE Products and the promotion of basketball or NIKE brands.
     CONSULTANT agrees ATHLETE shall also, as requested, report to NIKE, either orally or in writing if
     so requested, on the NIKE Products supplied to ATHLETE through NIKE's product development
     testing program. Such written or oral reports shall address the fit, design, wear characteristics,
     function, materials and construction techniques of NIKE Products ATHLETE wears or uses.
4. PRODUCTION COOPERATION




5.




6.




                                                                                 Exhibit A, Page 33
              Case 3:19-cv-01586-MO                           Document 16-1   Filed 07/17/19    Page 7 of 14




7. USE OF ATHLETE ENDORSEMENT.




8. OWNERSHIP OF NIKE MARKS, DESIGNS & CREATIVES. CONSULTANT (a) acknowledges that
    NIKE exclusively owns all rights, title and interest in and to the NIKE Marks and that NIKE shall
    exclusively own all rights, title and interest in and to any logos, trademarks, service marks, characters,
        personas, copyrights, shoe or other product designs, patents, trade secrets or other forms of
        intellectual property created by NIKE (and/or its agents), CONSULTANT or ATHLETE in connection
        with this Contract; (b) shall completely cooperate with NIKE in its efforts to obtain and maintain
        protection for such right, title and interest, including by promptly executing any documents as may be
        required by NIKE in connection therewith; and (c) further acknowledges that after expiration or
        termination of this Contract, NIKE shall continue to have the unrestricted right to use (and without any
        CONSULTANT or ATHLETE approval) such intellectual property, including without limitation the right
        to re-issue a "signature" product previously associated with ATHLETE, provided that such post-
        contractual use shall not then-include the A TH LETE Endorsement.


9. RI




1 O.




                                                                                               Exhibit A, Page 34
      Case 3:19-cv-01586-MO   Document 16-1   Filed 07/17/19    Page 8 of 14




11. RIGHTS OF TERMINATION.




                                                               Exhibit A, Page 35
            Case 3:19-cv-01586-MO            Document 16-1      Filed 07/17/19      Page 9 of 14




12




13. REPRESENTATIONS, WARRANTIES AND COVENANTS. CONSULTANT represents, warrants and
     covenants that:


     (a) Neither CONSULTANT nor ATHLETE shall approve any use by their licensees of any
            photographs or footage of ATHLETE in which NIKE Marks that appear on Products worn and/or
            used by ATHLETE have been airbrushed, digitally altered or otherwise obscured;

     (b) Neither CONSULTANT nor ATHLETE shall permit, or authorize (except as permitted under the
            foregoing clause (a)), any third-party licensee of theirs to use any NIKE Marks or condone any
            licensee's unauthorized use thereof.

     (c)


     (d)

     (e)


     (f)




                                                                                 Exhibit A, Page 36
         Case 3:19-cv-01586-MO                Document 16-1          Filed 07/17/19         Page 10 of 14




14. EQUITABLE REMEDIES. In the event CONSULTANT or ATHLETE breaches any material term of
      this Contract, in addition to any and all other remedies available at law or in equity, NIKE shall be
      entitled to injunctive relief from further violation of this Contract, during any litigation as well as on final
      determination thereof, without prejudice to any other right of NIKE hereunder or otherwise.
15. NOTICES.




16. CONSULTANT/NIKE RELATIONSHIP




17. ASSIGNMENTIDELEGATIO




18. WAIVER. The failure at any time of either party to demand strict performance by the other party of
      any of the terms or conditions of this Contract shall not be construed as a continuing waiver or
      relinquishment thereof, and either party may, at any time, demand strict and complete performance by
      the other party.
19.




                                                                                          Exhibit A, Page 37
         Case 3:19-cv-01586-MO                           Document 16-1                   Filed 07/17/19    Page 11 of 14



20. SEVERABILITY. Every provision of this Contract is severable.
21. GOVERNING LAW & JURISDICTION. This Contract shall be governed by and construed in
   accordance with the laws of the State of Oregon and except as provided in Paragraph 14, any suit or
   action arising hereunder shall be filed in a Court of competent jurisdiction within the State of Oregon.
   CONSULTANT and ATHLETE hereby consent to personal jurisdiction within the State of Oregon and
   to service of process by registered or certified mail addressed to the respective party as set forth
   above.
22. CONFIDENTIALITY. CONSULTANT and ATHLETE shall not (nor shall they permit or cause their
   agents, attorneys, accountants, representatives or employees to) disclose the financial or other
   material terms of this Contract, the marketing plans of NIKE, or material or information disclosed to
   CONSULTANT or ATHLETE (or by CONSULTANT or ATHLETE to NIKE) pursuant to Paragraph 3
   above, to any third party, with the exception only of CONSULTANT's or ATHLETE's agents, attorneys,
   accountants, representatives or employees, except as may be required by law. This Paragraph shall
    survive the termination or expiration of this Contract.


23. ENTIRE CONTRACT. This Contract shall constitute the entire understanding between
    CONSULTANT and NIKE and may not be altered or modified except by a written agreement, signed
    by both parties. Any previous agreements between the parties shall have no further force or effect.


                                                                   --- END ...




                                                                                                          Exhibit A, Page 38
Case 3:19-cv-01586-MO   Document 16-1   Filed 07/17/19    Page 12 of 14




                           SCHEDULE A




                                                         Exhibit A, Page 39
           Case 3:19-cv-01586-MO                        Document 16-1   Filed 07/17/19    Page 13 of 14




                                                            GUARANTY


            Bya certain Contract, entitled Men's Pro Basketball Contract and dated effective October 1, 2011,
NIKE USA, Inc. ("NIKE") and KAWHI LEONARD, LLC., ("CONSULTANT") contracted for the grant to
NIKE of certain rights and the provision to NIKE of certain services. In order to induce NIKE to enter into
said Contract, I, KAWHI LEONARD ("ATHLETE"), hereby guarantee the performance by CONSULTANT
of all its obligations under said Contract and agree personally to render all services and fulfill all
undertakings called for therein. I acknowledge and agree that a breach of this Guaranty shall be grounds
for termination of the Contract by NIKE under Paragraph 11 thereof. This guaranty incorporates by this
reference and is governed by the same "Contract Terms Sheet" and "NIKE Standard Terms & Conditions"
that are attached to and form a part of the Contract.




                                                                                         Exhibit A, Page 40
       Case 3:19-cv-01586-MO             Document 16-1         Filed 07/17/19       Page 14 of 14




Dear Nike Athlete,




                                         NikeTown Locations:

Beverly Hills, CA . San Francisco, CA . Denver, CO . South Miami, FL . Atlanta, GA . Honolulu, HI . Chicago,
    IL. Las Vegas, NV. Boston, MA. New York, NY. Seattle, WA




                                                                                  Exhibit A, Page 41
